Citation Nr: 1024056	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  01-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for loss of motion of the spine with degenerative changes and 
disc disease of the thoracolumbar spine due to surgical 
resection of the rib.

2.  Entitlement to an initial rating in excess of 10 percent 
for numbness from the T7 to T10 dermatome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1994 to 
February 1996.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The appellant's claims folder is now 
in the jurisdiction of the RO in New York, New York.

In January 2005, the appellant and her mother testified at a 
Board hearing.  In March 2005 and November 2006, the Board 
remanded the matter to the RO for additional evidentiary 
development.  In an April 2009 decision, the Board denied an 
initial rating in excess of 20 percent for the appellant's 
spine disability and an initial rating in excess of 10 
percent for numbness from T7 to T10 dermatome.  Additionally, 
the Board granted a 10 percent rating for a left rib 
resection.  

The appellant appealed the Board's April 2009 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, in October 2009, the 
appellant's then-attorney (Jessica L. Cleary of Chisholm, 
Chisholm, & Kilpatrick, LLP) and a representative of VA's 
General Counsel filed a joint motion for partial remand.  In 
an October 2009 order, the Court granted the motion, vacated 
that portion of the Board's April 2009 decision denying an 
initial rating in excess of 20 percent for a spine disability 
and an initial rating in excess of 10 percent for numbness 
from T7 to T10 dermatome, and remanded those issues for 
readjudication.  The Board's April 2009 decision was 
otherwise left intact.  

The Board notes that following a November 2009 order granting 
Ms. Cleary's application for EAJA fees pursuant to 28 
U.S.C.A. § 2412(d), she did not continue her representation 
of the appellant in her claims before VA.  As set forth 
above, the appellant is now represented by the Disabled 
American Veterans.  

In its November 2006 remand, the Board noted that the 
appellant appeared to have raised a claim of service 
connection for depression secondary to chronic back pain.  
The Board directed the RO to address the matter accordingly.  
It does not appear that the RO has, as yet, addressed this 
matter.  Thus, it is again referred for appropriate action.  


FINDINGS OF FACT

1.  Since the award of service connection, the appellant's 
spine disability has been manifested by symptoms which more 
nearly approximate marked limitation of forward bending in a 
standing position, as well as loss of lateral motion, 
osteoarthritic changes and narrowing of a joint space, and 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  She has not been shown to have pronounced 
intervertebral disc syndrome or incapacitating episodes of 
intervertebral disc syndrome totaling at least 4 weeks in the 
past 12 months.  

2.  Since the award of service connection, the appellant's 
numbness from T7 to T10 dermatome has been no more than 
moderate, with no objective loss of motor function of the 
sternomastoid or trapezius muscles.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, but no 
higher, for loss of motion of the spine with degenerative 
changes and disc disease of the thoracolumbar spine due to 
surgical resection of the rib have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), and Diagnostic Code 5242 (effective September 26, 
2003).

2.  The criteria for an initial rating in excess of 10 
percent for numbness from T7 to T10 dermatome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.124a Diagnostic Code 8410 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no additional 
notification or development action is necessary to satisfy 
VA's duties under the VCAA.  38 U.S.C.A. §§  5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

This matter stems from an appeal of the initial ratings 
assigned following an award of service connection.  The Court 
has held that once service connection is granted, the claim 
has been substantiated, and further VCAA notice is generally 
not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006) ("[O]nce a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Rather, under those circumstances, 
the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 
3.103 are for application.  Id.

The Board finds that the notification requirements of 38 
U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 have been met.  
A review of the record indicates that the appellant was duly 
provided notice of the decision on appeal, as well as an 
explanation of the procedure for obtaining appellate review 
of the decision.  Following receipt of her notice of 
disagreement, the appellant was appropriately notified of the 
pertinent rating criteria.  She also testified at a Board 
hearing in connection with her appeal.  The Board further 
notes that neither the appellant nor her representative has 
raised any allegations of prejudice regarding any 
notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 
128 (2008) (holding that where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements such as the 
disability rating and effective date).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  The appellant's service 
treatment records are on file, as are all available post-
service clinical records specifically identified by the 
appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2009).  The appellant has also been 
afforded VA medical examinations in connection with her 
claims.  38 C.F.R. § 3.159(c) (4) (2009).  The Board finds 
that the examinations are adequate in that they were based on 
a physical examination of the appellant and a review of the 
claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The examinations also include sufficient information 
upon which to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (holding that VA medical 
examination reports must provide sufficient reference to the 
pertinent schedular criteria).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issues now being 
decided.

In that regard, the Board notes that in its now partially 
vacated April 2009 decision, it was likewise found that no 
further notice or development action was necessary in order 
to satisfy VA's VCAA duties.  In the October 2009 joint 
motion discussed above, the parties identified no fault in 
VA's compliance with the VCAA or with the Board's reasons and 
bases for its findings in this regard.  If the parties to the 
joint motion believed the Board's VCAA discussion was in any 
way problematical, they would have undoubtedly explained such 
potential error in the body of the joint motion.  They did 
not.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that the "Court will [not] review BVA decisions in 
a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. 
App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
(noting that "[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court").  For these reasons, the 
Board's April 2009 discussion of VA's VCAA notification 
duties is incorporated by reference.


Background

The appellant's service treatment records document that in 
December 1994, she fell, striking her upper back.  Subsequent 
imaging studies incidentally revealed a tumor in the 
posterior aspect of the left 8th rib and transverse process 
of the 8th vertebral body.  A neurofibroma was diagnosed via 
needle biopsy.  In March 1995, the appellant underwent 
thoracotomy, excision of the neurofibroma, and 
thoracotransversectomy.  Post-operative records show that she 
complained of pain with activities such as bending or 
turning, as well as a dermatomal sensation loss.  

In July 1999, following her separation from active service, 
the appellant submitted an original application for VA 
compensation benefits, seeking service connection for 
residuals of the in-service thoracotomy.  

In connection with her claim, the appellant was afforded a VA 
medical examination in September 1999.  The examiner noted 
the appellant's history of surgical removal of the 8th rib 
and a transverse process of the corresponding vertebrae 
following the finding of a rare stomal muscle cell without 
malignancy.  The appellant reported that since the surgery, 
she had experienced a pressure feeling and pain localized to 
the incisional area.  On physical examination, the appellant 
was noted to have decreased sensation to a pinprick along the 
left chest wall at the 8th thoracic level.  Range of motion 
of the thoracic spine was noted to be normal.  The diagnoses 
included thoracotransversectomy, stable.  

In a March 2000 rating decision, the RO granted service 
connection for resection of the posterior left rib, status 
post thoracotomy and thoracotransversectomy, 7th and 8th 
intercostal space, and assigned an initial 10 percent 
disability rating, effective July 16, 1999, pursuant to 
Diagnostic Code 5297.  The RO also assigned a separate 
noncompensable rating for postoperative scarring, pursuant to 
Diagnostic Code 7805.  

The appellant appealed the RO's decision, arguing that a 
higher rating was warranted in light of her symptoms of 
numbness in the left side of her back.  She also argued that 
the limitation of motion of her spine had not been properly 
measured.  

In May 2000, the appellant again underwent VA medical 
examination.  She complained of numbness and pain in the left 
thoracic area and reported being unable to reach for things, 
kneel, or bend over to the left secondary to left chest pain.  
She advised that she experienced constant pressure in the 
left chest and had sharp chest pain upon breathing.  Movement 
was noted to aggravate her pain, and she reported that her 
pain had worsened over the years.  The appellant was found to 
have numbness from T7-10 dermatome on the left.  She had 
spasm of the left lower thoracic paraspinals.  Active range 
of motion for the spine was limited to 40 degrees secondary 
to pain, and left and right lateral flexion was limited to 15 
degrees secondary to pain.  Trunk extension was found to be 
within normal limits.  The examiner indicated that the nerve 
roots affected due to the appellant's service-connected 
disabilities were the lower intercostal nerves from T7-10.  
The examiner opined that the severity of the appellant's 
disability was moderate and her loss of motion in the spine 
was due to her service-connected residuals of the surgical 
resection of the ribs.  

In pertinent part, VA clinical records show that in May 2002, 
the appellant underwent X-rays of the spine, and was noted to 
have mild, dorsal scoliosis, advanced degenerative joint 
disease with osteophytic bridging from T7-10, and osteopenia.  
A December 2002 EMG report notes that the appellant had 
denervation of the left thoracic paraspinal muscles near the 
region of her surgery.  This was noted to be consistent with 
a thoracic radiculopathy.  

In June 2003, the appellant sought treatment for back pain.  
She reported thoracic and left-sided low back pain with use 
of her left arm above her head.  Upon examination of the 
back, she was noted to have some tenderness in the lower 
thoracic spine and a history of degenerative joint disease of 
the spine.  The therapist indicated that the appellant's back 
range of motion was limited secondary to pain in flexion and 
extension.  There was evidence of scoliosis noted in the mid-
thoracic area with convexity to the left.  There was also 
decreased sensation in the left side as compared to her right 
side.  The therapist diagnosed the appellant as having 
myofascial pain syndrome in her back secondary to 
neurofibroma removal.  

In an April 2004 rating decision, the RO recharacterized the 
appellant's disability, assigning initial ratings as follows:  
loss of motion of the thoracic spine due to surgical 
resection of the rib, 20 percent disabling pursuant to 
Diagnostic Codes 5299-5237; numbness from T7 to T10 
dermatome, 10 percent disabling, pursuant to Diagnostic Codes 
8299-8410; and resection of posterior left 8th rib with 
status post thoracotomy and thoracotransversectomy, zero 
percent disabling pursuant to Diagnostic Code 5297.  The RO 
also confirmed and continued the noncompensable rating for 
surgical scars.  All ratings were effective July 16, 1999.  

Subsequent VA clinical records show that in October 2004, the 
appellant underwent MRI of the thoracolumbar spine.  There 
was evidence of mild levoscoliosis of the thoracic spine, but 
the vertebral body heights were maintained.  There were mild 
degenerative disc changes found in the lumbar spine, but the 
thoracic spine showed no evidence of disc disease or 
significant stenosis.  There was mild disc bulging from T12-
L1 noted.  The following month, the appellant again 
complained of back pain.  She was noted to have diffuse 
tenderness of the thoracic spine.  The physician indicated 
that there was no evidence of recurrence of her neurofibroma.  
She further noted that the appellant had mild degenerative 
disease.  In a July 2005 pain management note, the appellant 
reported numbness on the left side of her mid-back area, 
secondary to her in-service surgery, but did not have any 
other complaints regarding this surgical residual.  Range of 
motion testing in the thoracolumbar spine appeared to reflect 
limited flexion to 60 degrees.  

At her January 2005 Board hearing, the appellant reported 
that her back symptoms included numbness as well as chronic 
low back pain and spasm.  She indicated that the pain caused 
difficulty sleeping.  The appellant also testified that her 
pain had been worsening to the point that she was no longer 
able to bend to tie her shoes.  She estimated that she was 
unable to bend forward more than 30 degrees due to pain.  

In October 2005, the appellant underwent a VA medical 
examination.  She reported that she experienced pain with 
bending, turning, lifting, pushing, and pulling, and that she 
believed the pain in her low back was related to her thoracic 
spine disability.  The appellant was noted to have 
thoracoscoliosis and arthritis with disc bulging at L2-3 and 
L3-4.  The examiner indicated that the majority of the 
appellant's complaints were at the lumbar section of her 
spine.  The appellant advised that she experienced pain of 5 
to 9 out of 10, with 10 being the most severe pain, and has 
increased pain with bending and sitting.  She further 
reported numbness along the thoracic pain and pain in the 
right flank.  Range of motion testing revealed forward 
flexion of the thoracolumbar spine to 30 degrees, with pain 
from 18 to 30 degrees; extension to 20 degrees, with pain 
from 16 to 20 degrees; left lateral flexion to 30 degrees, 
with pain from 10 to 30 degrees; right lateral flexion to 30 
degrees with pain from 28 to 30 degrees; left lateral 
rotation to 15 degrees; and right lateral rotation to 18 
degrees.  The examiner indicated that there was no effect on 
range of motion upon repetitive motion other than an increase 
in pain.  There was no objective evidence of pain, weakness, 
spasm, or tenderness.  Numbness in the appellant's T7-10 
dermatome was confirmed, but otherwise her sensation was 
intact.  The examiner indicated that the appellant had had no 
incapacitating episodes in the past 12 months.  The examiner 
ultimately diagnosed the appellant as having degenerative 
disc disease of the lumbosacral spine likely due to her 
thoracic neurofibroma excision.  

In June 2008, the appellant again underwent VA medical 
examination at which she complained of numbness in the left 
thoracic area and chronic discomfort in that area, as well as 
in the right thoracic and lumbar areas.  The appellant 
further reported recent sporadic pain in the lateral aspect 
of both thighs to her knees.  She advised that she 
experienced severe and intermittent back spasms-particularly 
in the lumbar area-lasting from one to ten days.  She 
reported flare-ups of pain radiating up and down her spine, 
and it varied from 4 to 9 on a scale of 1 to 10.  The 
appellant was able to walk up to a quarter of a mile and 
after that, her back pain increased.  She complained of 
tenderness over the lower half of her thoracic spine through 
to her lumbar spine.  The appellant advised that she had had 
one incapacitating episode in the last twelve months 
following a sprain in her back.  Her doctor gave her a note 
for being out of work for 3 days and told her to rest.  Upon 
physical examination, there was no tenderness noted over the 
cervical spine or upper half of her thoracic spine.  The 
appellant exhibited full range of motion of the cervical 
spine in all directions.  Straight leg raising induced low 
back pain at 75 degrees bilaterally, and flexion of the hips 
to 120 degrees revealed complaints of low back pain.  Range 
of motion of the lumbar spine was to 45 degrees of flexion, 
10 degrees extension, 30 degrees of right and left lateral 
flexion, and 60 degrees of rotation in each direction.  The 
appellant complained of increased low back discomfort with 
the extremes on each movement, except rotation, and there was 
no change with repetitive motions.  The examiner indicated 
that the appellant's February 2007 MRI revealed mild, S-
shaped scoliosis of the thoracolumbar spine, and mild to 
moderate degenerative changes of the end plates, discs, and 
facet joints.  There were no compression fractures found.  
Disc bulging and facet arthropathy was seen throughout the 
thoracolumbar spine, but there was no evidence of spinal 
stenosis.  The examiner ultimately diagnosed the appellant as 
having diffuse, mild degenerative changes and disc disease of 
the thoracolumbar spine.  He opined that the appellant's 
degenerative changes and chronic complaints for the thoracic 
and lumbar spine were secondary to her in-service surgical 
procedure and that all symptoms were related to her service-
connected condition.  

In a September 2008 rating decision, the RO recharacterized 
the appellant's spine disability as loss of motion of the 
spine due to surgical resection of the rib with degenerative 
changes and disc disease of the thoracolumbar spine, and 
continued the initial 20 percent rating, pursuant to 
Diagnostic Codes 5299-5237.  


Applicable Law

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as 
far as can practicably be determined, the average impairment 
of earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

There are separate rating codes which identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the appellant.  38 C.F.R. 
§ 4.3 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of a veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

There is a distinction, however, between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of a veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126.

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993). 

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2009).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2009).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered only in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Additionally, where a 
musculoskeletal disability is currently evaluated at the 
highest rating available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

Entitlement to an initial rating in excess of 20 percent for 
loss of motion of the spine with degenerative changes and 
disc disease of the thoracolumbar spine due to surgical 
resection of the rib.  

During the lengthy pendency of this appeal, the criteria for 
evaluating disabilities of the spine were amended.  See 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (effective September 23, 2002) 
(Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes); see also 68 Fed. Reg. 51,454-56 
(Aug. 27, 2003) (codified at 38 C.F.R. 4.71a (effective 
September 26, 2003) (General Rating Formula for Diseases and 
Injuries of the Spine).  These provisions are discussed at 
length below.  

The RO has considered the appellant's claim under both the 
old and amended rating criteria and the appellant has been 
apprised of both versions of the rating criteria.  Taking 
these factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the appellant, subject to 
the effective date limitations set forth at VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal spine was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  Under those 
criteria, a zero percent rating was assigned for slight 
limitation of motion of the dorsal spine.  A maximum 10 
percent disability rating was assigned for moderate or severe 
limitation of motion of the dorsal spine.  

Limitation of motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Under those 
criteria, a 10 percent rating was assigned for slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability rating was assigned for moderate limitation of 
motion of the lumbar spine.  A maximum 40 percent rating was 
assigned for severe limitation of motion of the lumbar spine.  

Lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  Under those criteria, a 10 
percent rating was assigned for characteristic pain on 
motion.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
a rating of 20 percent was provided.  When severe with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, a 
maximum rating of 40 percent was provided.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (effective prior to September 26, 
2003). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
prior to September 23, 2002, a 10 percent rating was assigned 
for mild intervertebral disc syndrome.  A 20 percent rating 
was assigned for moderate intervertebral disc syndrome, and a 
40 percent evaluation was assigned for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A maximum 60 percent rating was assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Words such as "slight," "moderate," and "severe" were 
not defined in the VA Schedule for Rating Disabilities as 
they applied to the Diagnostic Codes discussed above.  Rather 
than applying a mechanical formula, the Board was required to 
evaluate all of the evidence to the end that its decisions 
were "equitable and just."  38 C.F.R. § 4.6.  

Effective September 26, 2003, the amended criteria for 
evaluating disabilities of the spine are contained in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings are assigned:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2009).

Several notes to the General Rating Formula for Diseases and 
Injuries of the Spine provide additional guidance.  Under 
Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Under Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Under Note (4):  Round each range of motion measurement to 
the nearest five degrees.

Under Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Under Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).

In addition to the General Rating Formula for Diseases and 
Injuries of the Spine, intervertebral disc syndrome may be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that when intervertebral 
disc syndrome is productive of incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past twelve months, a 10 percent rating is 
assigned.  

When incapacitating episodes have a total duration of at 
least two weeks but less than four weeks during the past 
twelve months, a 20 percent rating is assigned.  

When incapacitating episodes have a total duration of at 
least four weeks but less than six weeks during the past 
twelve months, a 40 percent rating is assigned.  

When incapacitating episodes have a total duration of at 
least six weeks during the past 12 months, a maximum 60 
percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever results in a higher evaluation for that 
segment.

Applying the criteria set fort above to the facts in the 
case, and affording the appellant the benefit of the doubt, 
the Board finds that an initial 40 percent rating for her 
service-connected spinal disability is warranted.  

As discussed in detail above, since the award of service 
connection, the appellant's spine disability has been 
manifested by symptoms such as severe to marked limitation of 
forward bending in a standing position, as well as loss of 
lateral motion, osteoarthritic changes and narrowing of a 
joint space.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003).  She has also been shown to exhibit forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).  For 
example, at a May 2000 VA medical examination, forward 
flexion of the appellant's spine was limited to 40 degrees 
secondary to pain.  She also exhibited limited left and right 
lateral flexion.  X-ray studies were performed in May 2002 
and showed that the appellant had advanced degenerative joint 
disease with osteophytic bridging from T7-10.  At her January 
2005 Board hearing, the appellant testified that her spine 
disability prevented her from engaging in activities such as 
bending down to tie her shoes.  She estimated that she was 
unable to bend forward more than 30 degrees due to pain.  An 
October 2005 VA medical examination confirmed these 
estimates, showing forward flexion of the thoracolumbar spine 
to 30 degrees, with pain from 18 to 30 degrees.  Subsequent 
clinical records show continued complaints of low back pain 
and limitation of motion. 

Based on these symptoms, and affording the appellant the 
benefit of the doubt, the Board finds that an initial 40 
percent rating would be warranted under either the old rating 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 or 5295 (effective prior to September 26, 2003) or the 
amended rating criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (effective September 26, 2003).

The Board finds, however, that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 40 percent, under both the old and amended rating 
criteria.  

First, the Board has considered whether a rating in excess of 
40 percent could be assigned, pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The current 40 percent rating discussed 
immediately above, however, is based on evidence showing that 
the appellant's spine disability is manifested by symptoms 
which include significant pain.  The record shows no 
additional factors, such as atrophy of disuse, which would 
restrict motion to such an extent that the criteria for a 
rating in excess of 40 percent would be justified.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).  The Board also observes that 40 percent was the 
maximum disability rating available under the old criteria 
for limitation of motion of the spine, absent a finding of 
ankylosis, which has not been shown or alleged.  Thus, 
further DeLuca consideration is not warranted.  Johnson v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether the appellant's back 
disability is productive of any associated neurologic 
abnormalities which may be separately rated, possibly 
resulting in a higher rating when combined with the 40 
percent rating supported by the evidence of record under the 
amended rating criteria.  See Note (1) following the General 
Rating Formula for Diseases and Injuries of the Spine.  In 
this case, as discussed below, the appellant's numbness from 
T7 to T10 dermatome has been separately rated.  The Board 
finds that there are no additional neurologic abnormalities 
warranting a separate rating.  For example, there has been no 
indication of bowel or bladder impairment, nor have there 
been diagnoses of neuropathy.  

The Board has also considered evaluating the appellant's 
disability under the criteria for rating intervertebral disc 
syndrome.  In that regard, an October 2004 MRI showed mild 
degenerative disc changes in the lumbar spine, with mild disc 
bulging from T12-L1.  At an October 2005 VA medical 
examination, the appellant was noted to have disc bulging at 
L2-3 and L3-4.  There was, however, no objective evidence of 
weakness, spasm, neuropathy, or other neurological findings 
appropriate to the site of the diseased discs.  Additionally, 
the examiner indicated that the appellant had had no 
incapacitating episodes in the past 12 months.  More 
recently, at a June 2008 VA medical examination, the 
appellant was noted to have disc bulging throughout the 
thoracolumbar spine, but there was no evidence of spinal 
stenosis.  Again, although the appellant reported sporadic 
pain in her thighs, the examiner identified no neuropathy, 
reflex deficiencies, or other neurological abnormalities 
appropriate to the site of the diseased discs.  Additionally, 
the examiner noted that the appellant had advised that she 
had had one incapacitating episode in the last twelve months 
following a sprain in her back.  

Absent findings such as pronounced intervertebral disc 
syndrome, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and absent 
evidence of incapacitating episodes totalling at least 4 
weeks in the last 12 months, the Board finds that an initial 
rating in excess of 40 percent is not warranted under either 
the old or amended criteria for rating intervertebral disc 
syndrome.  

In summary, for the reasons and bases discussed above, and 
affording the veteran the benefit of the doubt, the Board 
finds that the criteria for an initial 40 percent rating for 
loss of motion of the spine with degenerative changes and 
disc disease of the thoracolumbar spine due to surgical 
resection of the rib have been met.  A higher rating is not 
warranted.  To this extent, the preponderance of the evidence 
is against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



Entitlement to an initial rating in excess of 10 percent for 
numbness from the T7 to T10 dermatome

The appellant's numbness from the T7 to T10 dermatome is 
currently evaluated as 10 percent disabling, by analogy to 
neuralgia of the eleventh (spinal accessory, external branch) 
cranial nerve.  Under applicable criteria, neuritis, 
neuralgia, and paralysis of the eleventh cranial nerve are 
rated as follows:  a 10 percent disability rating is assigned 
for moderate incomplete paralysis.  A 20 percent rating is 
assigned for severe incomplete paralysis.  A maximum 30 
percent is assigned for complete paralysis.  The rating is 
dependent upon loss of motor function of the sternomastoid 
and trapezius muscles.  38 C.F.R. § 4.124a, Diagnostic Code 
8410 (2009).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2009). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2009).  

Applying the criteria set forth above to the facts in this 
case, the Board finds that t an initial rating in excess of 
10 percent for numbness from the T7 to T10 dermatome is not 
warranted.  As set forth above, the record on appeal 
consistently demonstrates that the appellant experiences 
sensory loss from T7 to T10 dermatome.  Her sensation is 
otherwise intact.  There is no indication, nor has the 
appellant contended, that she experiences loss of motor 
function of the sternomastoid and trapezius muscles.  Indeed, 
examination has shown no evidence of weakness or muscle 
wasting.  Absent such symptoms, the maximum rating which may 
be assigned is 10 percent.  38 C.F.R. §§ 4.123, 4.124, 
4.124a, Diagnostic Code 8410 (2009).  

Here, the Board notes that in the parties' October 2009 joint 
remand, it was noted that the Board had failed to consider 
the criteria for rating intervertebral disc syndrome in 
effect prior to September 23, 2002, in adjudicating whether 
the appellant was entitled to a rating in excess of 10 
percent for numbness in the T7 to T10 dermatome.  In reaching 
its decision here, the Board has duly considered these 
provisions, but finds that they are not applicable.  

In that regard, the Board notes that the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  Based on the appellant's medical 
history, the diagnoses provided by multiple examiners, and 
her demonstrated symptomatology, the Board can find no 
rational basis upon which to apply the criteria for rating 
intervertebral disc syndrome to a dermatomal sensation loss.  
Again, in this case, in light of the appellant's 
symptomatology, history, and diagnosis, the Board finds that 
Diagnostic Code 8410 is the most appropriate.  

Extraschedular consideration

In reaching its decision with respect to both issues on 
appeal, the Board has considered whether the case should be 
referred for extra-schedular consideration.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 
157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating).  
An extra-schedular disability rating may be assigned if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2009).

In this case, however, the record contains no evidence of 
hospitalization, nor is there evidence that the appellant's 
spine or numbness of the T7 to T10 dermatome disabilities, in 
and of themselves, are exceptional or unusual, or markedly 
interfere with her employment, beyond that contemplated by 
the schedular criteria.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no indication of an exceptional disability picture 
such that the schedular evaluations are inadequate.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  The appellant has 
not specifically argued otherwise, nor was this issue raised 
in the parties' October 2009 joint motion.  

Thus, absent any objective evidence that the appellant's 
disabilities are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional, referral for consideration of an extra-
schedular rating is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 40 percent rating for loss of 
motion of the spine with degenerative changes and disc 
disease of the thoracolumbar spine due to surgical resection 
of the rib is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
numbness from the T7 to T10 dermatome is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


